—In a negligence action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Hurowitz, J.), dated October 14, 1994, which denied their motion pursuant to CPLR 510 (3) for a change of venue from Kings County to Rensselaer County.
Ordered that the order is affirmed, with costs.
*563Upon our review of the record, we agree with Supreme Court that the defendants failed to meet their burden of establishing that the convenience of material witnesses would be promoted by a change of venue to Rensselaer County (see, CPLR 510 [3]; O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.